Mr. Justice Fisher
delivered the opinion of the court.
The judgment of the court is, by law, part of the record, and cannot be certified to ■ this court through the medium of a bill of exceptions, which only introduces into the record what does not constitute an essential part of it by law.
There is no judgment certified to this court in the record. The bill of exceptions contained a formal judgment; but this cannot be noticed, as no judgment could be rendered here in the event of an affirmance, and for the same reason, there could be no reversal, as there is nothing in the record to reverse. Dismissed.